DETAILED ACTION
Claims 1-2, 4-16, 18-19, and 26-27 are pending in the present application. Claims 1, 4-8, 12-14 and 18-19 were amended in the response filed 02 August 2021. Claims 3, 17 and 20-25 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-16, 18-19, and 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 02 August 2021 are found persuasive. Claims 1, 6, 12, 13, 18 and 19 are independent claims. In the last correspondence dependent claims 3-10 and 13-19 were noted as allowable. Claim 1 has been amended to include the limitation of noted allowable claim 3. Allowed dependent claims 6, 13, 18 and 19 have been amended into independent form to include the limitations of its base claim. Claim 12 has been amended to include the limitation of allowed dependent claim 17. Claims 2, 4-5, 7-10, 11, 14-16 and 26-27 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169